Citation Nr: 0943738	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  01-08 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Appellant is a Veteran who served on active duty from 
August 1955 to August 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a an order of the United States Court of 
Appeals for Veterans Claims (Court) dated in December 2008 
that vacated and remanded a May 2008 Board decision that 
denied service connection for asbestosis.  The claim 
originally came before the Board on appeal from a February 
2002 rating decision rendered by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for asbestosis as a 
result of exposure to asbestos.  

Previously, the appeal was remanded by the Board in August 
2003, denied in a March 2005 Board decision, and remanded 
again in May 2006 after a November 2005 Court order that 
vacated the March 2005 Board decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  The RO provided the 
Veteran (Appellant) with VCAA notice as to all elements of 
the claims in correspondence dated in March 2003 and April 
2004.  In correspondence dated in June 2006, the RO notified 
him of how VA determines the disability rating and effective 
dated when a disability is found to be connected to service.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2008 Joint Motion for Remand, the parties 
outlined that the Veteran's attorney had requested a copy of 
the April 2007 VA medical opinion and related testing results 
from the Montgomery RO in May 2007; a July 2007 letter 
indicated that the requested medical reports could not be 
provided by the Montgomery RO, and the request was to be 
forwarded to the Birmingham VA Medical Center (VAMC); and a 
handwritten note indicated that her request was forwarded to 
the Birmingham VAMC in July 2007.  The parties noted that 
while the Board's May 2008 decision found that the Veteran's 
attorney had received the requested records, there was no 
further evidence in the record that would indicate that the 
reports were ever forwarded to the Veteran's counsel.  
Therefore, the Board is instructed to address whether those 
records were forwarded to the Veteran's counsel and whether 
she had been provided an opportunity to submit additional 
evidence in response.

The November 2008 Joint Motion for Remand noted that an issue 
remained whether Appellant's counsel had received the 
requested records.  Unfortunately, she did not simply 
indicate directly whether she had received them, and the 
Board is not aware whether the requested VA records have been 
forwarded to her.  Moreover, it is not within the Board's 
responsibilities to obtain and provide VA medical records to 
an appellant's counsel for review.  Instead, and to resolve 
the matter regarding the requested records, the Board refers 
Appellant's counsel to an Agreement for Legal Representation 
signed by the Veteran and received by the Board on November 
28, 2005.  The Agreement includes an authorization to release 
the Veteran's VA records directly to counsel.  As noted in 
the July 2007 letter addressed to Appellant's counsel that 
was referenced in the November 2008 Joint Motion for Remand, 
the requested records are available at the Birmingham VAMC.  
Appellant's counsel is hereby invited to request from the 
Birmingham VAMC any VA medical records not already received.  
If additional time is required to review the records and to 
provide responsive evidence, an extension may be requested as 
she has done and received previously.  The Board also points 
out that the Veteran may request copies of his VA medical or 
treatment records at any time. 

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the RO to obtain 
an additional VA or fee-basis examination and opinion and to 
readjudicate the claim.

In August 2003, the Board remanded the Veteran's claim to 
obtain a VA examination and opinion by a pulmonary 
specialist.  A pulmonary function test (PFT) report dated in 
May 2004 that was not associated with the original May 2004 
VA examination report showed that the PFT was performed by a 
pulmonary fellow and acknowledged by J. C., M.D., the Chief 
of Pulmonary Service.  The physical examination was conducted 
by a VA physician, who apparently specializes in 
cardiovascular medicine.  

In May 2006, the Board remanded the claim again to provide a 
VA examination by a physician specializing in pulmonary 
medicine with experience in assessing asbestos-related 
disease, and if a VA physician with the requisite training 
was not available, to provide a fee-basis examination 
performed by a pulmonary specialist.  The VA examination that 
followed included a February 2007 physical examination by the 
same physician who performed the May 2004 examination, a CT 
(computed tomography) chest study dated in March 2007 that 
was interpreted and verified by two radiologists, a February 
2007 PFT examination that was interpreted by a pulmonary 
fellow and acknowledged by the Chief of Pulmonary Service in 
April 2007, and a supplemental opinion dated the next day in 
April 2007 by the February 2007 physician.  While the VA 
examinations contained relevant findings by pulmonologists, 
medical conclusions and opinions summarizing those findings 
do not appear to have been provided by a pulmonologist.  
Accordingly, the Board finds that the appeal must be remanded 
to provide the Veteran with an additional VA or fee-basis 
examination performed by a physician specializing in 
pulmonary medicine to determine whether he has a current 
asbestosis disability.

The Board also notes that in a statement received in 
September 2004, the Veteran indicated that his family 
physician, Dr. S. J., had prescribed most of his breathing 
medications, and that he visited Dr. S. J. frequently.  He 
included a completed, signed Authorization and Consent to 
Release Information (VA Form 21-4142), but  there is no 
indication in the claims folder that those records were 
requested or obtained.  The RO should provide another VA Form 
21-4142 to the Veteran and request those treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed asbestosis 
disability.  Of particular interest are 
private treatment records from the 
Veteran's family physician, Dr. S. J., and 
VA treatment records dated from November 
2006 to the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded a comprehensive 
VA or fee-basis examination performed by a 
physician specializing in pulmonary 
medicine with experience in assessing 
asbestos-related diseases.  The physician 
must indicate such specialization in 
pulmonary medicine in his or her report.  
Prior to the examination, the claims folder 
must be made available to the pulmonologist 
for review, and a notation to the effect 
that this record review took place should 
be included in the examination report.

The purpose of the examination is to 
determine whether the Veteran currently has 
asbestosis or any other asbestos-related 
diseases.  All necessary studies, including 
a high resolution CT scan, or a more 
definitive imaging method, if available, 
should be performed.  

The Veteran contends that he has a current 
asbestosis disability and that it was 
caused by asbestos exposure during military 
service.  Although he also identified pre-
service exposure to asbestosis, and more 
than 30 years of post-service exposure to 
asbestosis in a private evaluation note 
dated in October 1997, he attributes his 
claimed disability only to in-service 
asbestos exposure.

The pulmonologist should respond in detail 
to the following questions, setting forth 
the foundation for all conclusions and 
including a complete rationale for any 
opinions expressed:

(a) Is asbestosis, interstitial lung 
disease, or any other asbestos-related lung 
disorder demonstrated by examination and 
clinical testing?  List any asbestos-
related lung disorders demonstrated.  If 
none is identified, list any other 
pulmonary disorders diagnosed and conclude 
the examination and report.

(b) If and only if the Veteran is found to 
have asbestosis or any other asbestos-
related lung disorders, then provide an 
opinion whether it is at least as likely as 
not (50 percent probability or greater) 
that the disorder is related to service, to 
include any in-service asbestos exposure 
while serving on the USS Los Angeles, or 
whether it is more likely than not related 
to civilian exposure.  

In formulating a diagnosis and opinion, the 
pulmonologist is asked to discuss and, to 
the extent possible, reconcile prior 
conflicting evidence of record, including 
the following:
*	a June 1995 chest x-ray report from P. 
L., M.D.,
*	an October 1995 chest x-ray report 
from J. S., M.D.,
*	an October 1997 report and partial 
evaluation note from B. F., M.D., 
M.P.H.,
*	a VA respiratory examination report 
and PFT report both dated in January 
2002,
*	a memorandum from H. M., M.D., dated 
in February 2002 that reviewed the 
January 2002 PFT,
*	a VA respiratory examination report 
and PFT report both dated in May 2004,
*	an undated medical opinion from A. A., 
M.D., that was received in April 2006, 
and
*	the 2007 VA PFT, CT chest, and 
respiratory examination reports and 
opinions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA or fee-basis examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
counsel should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



